


 

Exhibit 10.5

 

 

Annual Incentive Plans

Performance Goals and Target Awards for 2008

 

The registrant maintains two shareholder-approved plans under which executive
officers have the opportunity to receive an annual cash award based on the
achievement of performance goals over a one-year period.  The Annual Covered
Employee Incentive Compensation Plan (“Covered Employee Plan”) governs awards to
those executive officers who are considered “covered employees” as defined in
Section 162(m)(3) of the Internal Revenue Code.  Annual incentive awards to all
other executive officers are governed by and made under the Annual Executive
Incentive Compensation Plan (“Executive Plan”).  The Compensation and Succession
Committee of the Board of Directors establishes performance goals for each
fiscal year and sets threshold, target and maximum award opportunities.  The
Committee has the authority to adjust the amount of awards, but has no authority
to increase the amount of an award otherwise payable under the Covered Employee
Plan.  Payments are made after the Committee has certified in writing the degree
of attainment of the performance goals.

 

On February 26, 2008, the Committee approved performance measures and target
awards under the plans for 2008.  The same performance measures apply to both
the Covered Employee Plan and Executive Plan.

 

Corporate Functions.  For the chairman, chief executive officer, chief financial
officer and other executive officers in corporate functions, there are four
primary performance measures, weighted as follows:  50% based on an adjusted
operating income per diluted share measure; 35% based on the first three
Allstate Protection measures described in the next paragraph; 10% based on the
first four Allstate Financial measures described below; and 5% based on the
first three Investments measures described below.

 

Allstate Protection.  For all but one of the Allstate Protection executive
officers, their award opportunity is based on four performance measures,
weighted as follows:  45% based on a matrix used by management to emphasize a
balanced approach to premium growth and profit; 15% based on a measure of sales
and related profitability of proprietary and non-proprietary  financial products
by Allstate Exclusive Agencies; 20% based on a measure of customer loyalty; and
20% based on the corporate adjusted operating income per diluted share measure.

 

                                                For the Senior Vice President of
Claims in Allstate Protection, the award opportunity is based on four
performance measures, weighted as follows: 45% based on a matrix used by
management to emphasize a balanced approach to premium growth and profit; 15%
based on an adjusted claims expense ratio; 20% based on a customer requirement
index; and 20% based on the corporate adjusted operating income per diluted
share measure.

 

 

 

--------------------------------------------------------------------------------


 

 

Allstate Financial. For the Allstate Financial executive officers, there are
five performance measures, weighted as follows:  15% based on Allstate Financial
adjusted operating income; 15% based on Allstate Financial adjusted net income;
20% based on a measure of sales and related profitability of proprietary and
non-proprietary financial products by Allstate exclusive agencies; 30% based on
a matrix used by management that balances growth and profit; and 20% based on
the corporate adjusted operating income per diluted share measure.

 

Investments.  For the executive officer in the Investments business unit, there
are four primary performance measures, weighted as follows:  50% based on a set
of five relative returns measures of Allstate’s investment portfolios; 15% based
on a measure of Allstate Financial yield on purchases of fixed income securities
relative to a benchmark; 15% based on adjusted net investment income of certain
subsidiaries; and 20% based on the corporate adjusted operating income per
diluted share measure.

 

Threshold, target and maximum levels of performance are established for each
performance measure.  If the maximum level of performance is achieved, the award
would be three times the executive officer’s target award, with target awards
generally ranging from 50% to 120% of annual salary for the fiscal year.

 

 

 

--------------------------------------------------------------------------------

 
